Case 7:19-cv-02025-VB Document 151 Filed 03/26/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK F
peewee sooeX H SLECER LONICALLY oF
VINCENT ESPOSITO, JULY 4 EVER : i DOC #. we Nee
FIREWORKS, INC., and JULY 4 EVER CO., i '
LTD,

  
    

 

 

 

1

 

Plaintiffs,
v ORDER
INFORMATION TECHNOLOGY CORP.,
FIREWORKS EXTRAVAGANZA, INC., J&J
COMPUTING, INC. (d/b/a Fireworks
Extravaganza), and JOHN SAGARIA,
Individually,

19 CV 2025 (VB)

Defendants.
eee eer te =---X

 

By letter dated today, March 26, 2021, plaintiffs request that the Court adjourn the pre-
motion conference scheduled for today, and permit discovery to be re-opened to raise an issue
that could easily have been raised and resolved before Magistrate Judge McCarthy. (Doc. #149).
Plaintiffs also request the Court again refer the parties to Judge McCarthy for general pretrial
supervision. This request is untimely, Paragraph 1.G of the Court’s Individual Practices clearly
states: “Absent extraordinary circumstances, requests for extensions will be denied if not made
before the expiration of the original deadline. Ifthe request is for an adjournment of a court
appearance, absent an emergency, the request shall be made at least 2 business days prior to the
scheduled appearance.”

Moreover, Judge McCarthy’s January 27, 2021, Minute Entry clearly specifies the
deadline for discovery was extended to February 26, 2021. Several weeks later, the parties
represented to Judge McCarthy in a March 18, 2021, conference that discovery was complete.

Plaintiffs raised this discovery issue (by their own admission) for the first time in their
letter for a pre-motion conference on March 18, 2021. (Doc. #144). The Court notes this letter
was filed the same day the parties’ represented to Judge McCarthy that discovery was complete.

Accordingly, plaintiffs’ request to adjourn today’s conference, as well as to reopen |
discovery and to refer the matter to Judge McCarthy is DENIED.

The Court will hold today’s conference as scheduled, at 4:00 p.m. At the time of the
scheduled conference, counsel shall use the following information to connect by telephone:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567.
Case 7:19-cv-02025-VB Document 151 Filed 03/26/21 Page 2 of 2

The Clerk is instructed to terminate the motion. (Doc. #149).

Dated: March 26, 2021
White Plains, NY
SO ORDERED:

uw

Vincent L. Briccetti
United States District Judge

 
